DE HA VEN, District Judge.
The defendant is charged with unlawfully and knowingly maintaining a certain inclosure of public lands of the United States, in violation of section 1 of the act entitled “An act to prevent unlawful occupancy of the public lands,” approved February 25, 1885 (23 Stat. 321). The indictment is fatally defective in not charging that at the time the alleged unlawful inclosure was made or erected the defendant or other person who constructed the same had no claim or color of title to any of the public land inclosed, “made or acquired in good faith, or an asserted right thereto by or under claim made in good faith with a view to entry thereof at the proper land office under the general laws of the United States.” The demurrer will be sustained.